Citation Nr: 0300856	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-03 165 	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating in excess of 50 percent for 
service-connected schizophrenia, paranoid type.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty in the United States 
Army from April 1977 to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2001 
from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied a 
rating in excess of 50 percent for service-connected 
paranoid schizophrenia.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)].  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by the 
Statement of the Case, issued on March 18, 2002, which 
informed them of VA's duty to notify them of the 
information and evidence necessary to substantiate the 
claim and to assist them in obtaining all such evidence.  
That Statement of the Case also informed the claimant and 
his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would 
be obtained by the claimant, pursuant to Quartuccio v. 
Principi, 16 Vet. 



App. 183, 187 (2002) (requiring VA to notify the claimant 
of what evidence he or she was required to provide and 
what evidence the VA would attempt to obtain).  

That Statement of the Case further notified the claimant 
and his representative of the issue on appeal, the 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations governing the evaluation of 
service connected psychiatric disabilities, the decision 
reached, and the reasons and bases for that decision.  In 
addition, that Statement of the Case informed the claimant 
and his representative of VA's duty to assist them by 
obtaining all evidence in the custody of military 
authorities or maintained by any other federal, State or 
local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to that claim; and which the 
claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that Statement of the Case informed the claimant 
and the veteran that should efforts to obtain records 
identified by the claimant or the veteran prove 
unsuccessful for any reason which the claimant could 
remedy, the VA would notify the claimant and his 
representative and advise them that the ultimate 
responsibility for furnishing such evidence lay with the 
claimant.  

The Board finds that all relevant evidence necessary for 
an equitable disposition of the instant appeal has been 
obtained by the RO, and that VA's duty of notification to 
the claimant and his representative of required 
information and evidence and of its duty to assist them in 
obtaining all evidence necessary to substantiate the issue 
on appeal have been fully met.  The RO has obtained all 
medical evidence identified by the claimant, and has 
afforded him a VA psychiatric examination in March 2001.  
Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant 
and his representative were fully notified and aware of 
the type of evidence required to substantiate the claim.  
In view of the extensive factual development in the case, 
as demonstrated by the record on appeal, the Board finds 
that there is no reasonable possibility that further 
assistance would aid in 

substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of 
required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claim have been fully met.

2.  The claimant's service-connected paranoid 
schizophrenia is currently stable on medication, but is 
manifested by poor insight, a flat affect, and a 
compromised social sense, but with coherent speech, good 
reality contact, logical thought processes, no problems 
with impulse control, and no evidence of memory or 
concentration deficits, and no active schizophrenic 
symptoms on psychological testing and interview.  

3.  The veteran's service-connected paranoid schizophrenia 
is not manifested by unusual or exceptional factors such 
as marked interference with employment or frequent periods 
of hospitalization such as to render inapplicable the 
regular schedular standards.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
service-connected paranoid schizophrenia are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.321(b)(1), Part 4, § 4.130, Diagnostic Code 
9203 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The record shows that the claimant served on active duty 
in the United States Army from April 1977 to March 1978, 
and that he was discharged by order of a Physical 
Evaluation Board after manifesting chronic schizophrenia 
while on active duty

A rating decision of October 1979 granted service 
connection for chronic schizophrenia, evaluated as 10 
percent disabling, from the date following service 
separation.  The record shows that since that time, the 
claimant has repeatedly sought higher disability 
evaluations for that disability, to include a total 
disability rating based upon unemployability due to 
service-connected disability.  The record shows that the 
evaluation for his service-connected disability, now rated 
as schizophrenia, paranoid type, was increased to a 30 
percent evaluation, effective September 1, 1987, and to a 
50 percent evaluation, effective March 3, 1992.  

The record shows that this case was last before the Board 
in March 2000, at which time the Board denied the appeal 
for a total disability rating based upon unemployability 
due to service-connected disability, and dismissed the 
claim for a rating in excess of 50 percent for service-
connected paranoid schizophrenia for reasons set forth in 
that decision.  That decision was not appealed and became 
final.

On February 15, 2001, the claimant submitted a Statement 
in Support of Claim (VA Form 21-4138), in which he 
expressed an intent to reopen his claim for a rating in 
excess of 50 percent for service-connected paranoid 
schizophrenia, stating that all his medical records were 
located at the VAMC, Loma Linda, and that he had not 
received any other medical treatment.  Following 
additional development of the evidence, a rating decision 
of April 2001 denied the claim for a rating in excess of 
50 percent for service-connected paranoid schizophrenia, 
giving rise to this appeal.  

VA outpatient treatment records from the VAMC, Loma Linda, 
dated from January 2000 to February 2001, show that the 
claimant was seen in the mental health clinic on a regular 
basis for medication, and was treated with Prolixin and 
Prozac.  In January 2000, he was shown to be alert and 
well-oriented, with coherent speech, adequate sleep and 
appetite, and no evidence of delusions, visual 
hallucinations or command hallucinations.  He related that 
he had been laid off work in November 1999, and was 
considering vocational rehabilitation.  In March 2000, 
similar clinical findings were noted, and it was indicated 
that the claimant spends most of his time at home, and 
that his relationship with his wife is stable.  In May 
2000, the claimant canceled an appointment because of 
having to work.  In August, September and October 2000, 
the veteran reported for his medication, and denied any 
signs, symptoms or side effects from that medication.  In 
November 2000, the claimant reported that he was working 
the night shift, and that he had no complaints.  After a 
missed appointment, he was shown to be alert and well-
oriented, with coherent speech, adequate sleep and 
appetite, and some looseness of associations and mild 
delusions, but denied auditory or visual hallucinations 
and was shown to be currently working but seeking as 
position with VA housekeeping.  

VA outpatient treatment records from the VAMC, Loma Linda, 
dated from January to March 2001, show that the claimant 
was seen in the mental health clinic on a regular basis 
for medication, and was treated with intramuscular 
injections of Prolixin/Haldol.  The claimant had no 
complaints, and denied any signs, symptoms or side effects 
of his medication.  In March 2001, the claimant was shown 
to be alert and well-oriented, with coherent speech, 
adequate sleep and appetite, and no evidence of delusions 
or command hallucinations.  The claimant asked that his 
mother-in-law (a retired RN) be permitted to give his 
injections because of problems taking off from work.

A report of VA psychiatric examination, conducted in March 
2001, noted the examiner's review of the claims folders, 
and cited the claimant's complaints of having difficulty 
holding down a job, although he reported few symptoms as 
long as he stays on his medications and keeps himself 
occupied, which he was able to do.  He complained of 
short-term memory loss and some anxiety and depression 
about not working, but related that otherwise, he was "on 
top of the world."  He further asserted that he needed 
compensation, but would like to work.  The claimant was 
noted to live with his wife of two years, who is employed 
full-time; that the marriage is very good and his wife is 
supportive; that he also has contact and receives support 
from his mother and his siblings; and that he spends his 
time working temporary jobs, practicing karate, cleaning 
his house, and looking for a permanent job.  He related 
that he had worked four different maintenance jobs since 
1992, most recently for two years, but keeps getting laid 
off, and that his most recent employment ended on October 
2000, due to a down-sizing of that employer.
The claimant denied any current drug or alcohol abuse, or 
any legal problems, and indicated that his current 
medications were Prolixin, Cogentin, and Prozac.  

Mental status examination disclosed that the claimant was 
prompt and cooperative, maintained good eye contact, and 
answered questions directly.  His mood was euthymic, his 
affect somewhat flat, with good reality contact and 
logical thought processes.  No evidence of memory or 
concentration deficits were noted, and the examiner 
indicated that the claimant's memory complaints might be 
due to distractibility.  No problems with impulse control 
were noted, but his insight was poor, and his judgment 
poor to fair.  Diagnostic testing produced a valid 
profile, and showed that the claimant's profile was 
similar to individuals who are reasonably adjusted and 
show few signs of psychological distress.  Although the 
psychological testing did not indicate active 
schizophrenic symptoms, there was an indication that the 
claimant feels in a more global sense that something is 
wrong with his mind.  The VA psychiatric examiner stated 
that the claimant was stable on medication, and without 
some of the more obvious symptoms of schizophrenia (e.g., 
hallucinations, delusions, etc.), but continued to have 
poor insight, a flat affect, and a compromised social 
sense, which would impair an individual's ability to 
obtain and maintain employment.  The claimant asked to be 
referred to the Compensated Work Therapy program for 
assistance in returning to the work force.  He was 
considered competent for VA purposes.  The Axis I 
diagnoses were paranoid schizophrenia and polysubstance 
abuse in full sustained remission, and his Global 
Assessment of Functioning (GAF) Score was 50, indicative 
of serious symptoms or any serious impairment in social, 
occupational or school functioning.  




II.  Analysis

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002);  38 C.F.R. §§ 3.321(a), 4.1 (2002).  
Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2002).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. Part 4, § 4.7 (2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in the instant appeal, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Words such as "slight", 
"moderate" and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 CF.R. § 4.6 (2002).

Effective November 7, 1996, mental disorders, such as 
PTSD, are now assigned disability ratings based on a 
General Rating Formula for Mental Disorders described at  
38 C.F.R. Part 4, § 4.130 (2002).  That formula provides 
that occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to symptoms such as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain 
effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name will be rated as 100 percent 
disabling.  38 C.F.R. Part 4, §  4.130, Diagnostic Code 
9411 (2002).

The pertinent evidence in this case shows that the 
claimant is seen regularly at the mental health outpatient 
clinic, VAMC, Loma Linda, for medication; that he is alert 
and well-oriented, with coherent speech, adequate sleep 
and appetite, and no evidence of delusions or command 
hallucinations; that he is stable on such medications; and 
that he has no complaints, and denies any signs, symptoms 
or side effects of his medication.  Those outpatient 
reports disclosed no findings of suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships, such as to 
warrant assignment of a 70 percent evaluation for the 
claimant's service-connected paranoid schizophrenia.  

To the same point, the March 2001 VA psychiatric 
examination cited the claimant's complaints of having 
difficulty holding down a job, but noted that he reported 
few symptoms of his service-connected paranoid 
schizophrenia as long as he stays on his medications and 
keeps himself occupied, which he was able to do.  Apart 
from his complaints of short-term memory loss, which were 
not substantiated on examination, and some reported 
anxiety and depression about not working, he related that 
he was "on top of the world."  The claimant lives with his 
wife of two years, feels that the marriage is very good 
and that his wife is supportive, has contact and receives 
support from his mother and his siblings, and states that 
he spends his time working temporary jobs, practicing 
karate, cleaning his house, and looking for a permanent 
job.  He related that he had worked four different 
maintenance jobs since 1992, including one for two years, 
but was discharged due to a down-sizing of that employer.  
He complained that he keeps getting laid off, and that his 
most recent employment ended on October 2000.  

On mental status examination, the claimant was 
cooperative, maintained good eye contact, and answered 
questions directly.  His mood was euthymic, his affect 
somewhat flat, with good reality contact and logical 
thought processes.  No evidence of memory or concentration 
deficits were noted, and the examiner indicated that the 
claimant's memory complaints might be due to 
distractibility.  No problems with impulse control were 
noted, but his insight was poor, and his judgment poor to 
fair.  Diagnostic testing produced a valid profile, and 
showed that the claimant's profile was similar to 
individuals who are reasonably adjusted and show few signs 
of psychological distress.  The psychological testing did 
not indicate active schizophrenic symptoms, and the VA 
psychiatric examiner stated that the claimant was stable 
on medication, and without some of the more obvious 
symptoms of schizophrenia (e.g., hallucinations, 
delusions, etc.), but continued to have poor insight, a 
flat affect, and a compromised social sense, which would 
impair an individual's ability to obtain and maintain 
employment.  That report of VA psychiatric examination 
failed to disclose any findings of suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or inability to 
establish and maintain effective relationships, such as to 
warrant assignment of a 70 percent evaluation for the 
claimant's service-connected paranoid schizophrenia.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the claimant's service-
connected paranoid schizophrenia is not currently 
manifested by symptomatology sufficient to warrant a 
rating in excess of the currently-assigned 50 percent 
evaluation.  Accordingly, the appeal for a rating in 
excess of 50 percent for service-connected paranoid 
schizophrenia must be denied.

The claimant has not asserted that the schedular ratings 
are inadequate, and the record in this case presents no 
evidence or argument to reasonably indicate that the 
provisions of  38 C.F.R. § 3.321(b)(1) (2002) are 
potentially applicable.  There is no competent medical 
evidence in the record showing that the veteran's service-
connected disabilities present such an unusual or 
exceptional disability picture with such related factors 
as marked interference with employment or frequent periods 
of hospitalization as to render inapplicable the regular 
schedular standards.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board concludes that the evidence of 
record does not reflect any factor which takes the veteran 
outside of the norm, or which presents an exceptional or 
unusual disability picture.  See Moyer v. Derwinski, 2 
Vet,. App. 289, 293 (1992);  see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities 
are impaired].  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is 
not in equipoise, but is against the claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

A rating in excess of 50 percent for service-connected 
paranoid schizophrenia is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

